Citation Nr: 0615859	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-44 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for joint pain.  

2.  Entitlement to service connection for an enlarged liver.

3.  Entitlement to service connection for leg sores.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Los Angles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2006.  

The issue of service connection for leg sores is remanded to 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

Any current joint pain is not of service origin.

An enlarged liver is not of service origin.  


CONCLUSIONS OF LAW

1.  Joint pain was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  An enlarged liver was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 2003 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The February 2003 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such is the case here.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). As to the issues of service connection for joint 
pain and an enlarged liver, as the Board concludes below that 
the preponderance of the evidence is against the claims of 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  As to the necessity for 
examination for the claimed joint pain and enlarged liver, 
the Board notes that the evidence before the Secretary does 
not, taking into account all information and lay or medical 
evidence (including statements of the claimant), indicate 
that these disorders may be associated with the veteran's 
active military service.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4). 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange (AO).

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Board notes at this point that the regulations 
state "for purposes of this section only, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset." 38 C.F.R. § 3.309(e), Note 2.  Finally, the Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).




Joint Pain

The veteran contends that he currently has joint pain as a 
result of his period of service in Vietnam, including as a 
possible residual of exposure to AO in service.  

A review of the veteran's service medical records reveals 
that he was seen with complaints of right hip pain in July 
1970.  There was no history of trauma noted.  X-rays taken at 
that time were normal.  There were no further complaints or 
findings of joint pain in service.  At the time of the 
veteran's October 1971 service separation examination, normal 
findings were reported for the upper and lower extremities 
and spine and other musculoskeletal systems.  In the 
"notes" section of the report, it was indicated that there 
had been no change in the veteran's condition since his last 
physical and that his condition was good.  

There were also no reported complaints or findings of joint 
pain in the years immediately following service.  There were 
also no notations of joint pain in the treatment records 
obtained from the VA Medical Center.  

At the time of his February 2006 hearing, the veteran 
testified that he was taking muscle relaxers for pain in his 
back which spread across the shoulder area.  The veteran 
noted that while in service he had to carry sacks weighing 90 
to 100 lbs.  
He indicated that he had had this pain for 36 years.  The 
veteran stated that he would have his back "walked on" to 
get him functional for the day when he was in service.  

Service connection is not warranted for joint pain.  The 
veteran was not found to have joint pain in service with the 
exception of right hip pain in July 1970.  There were no 
further complaints or findings of joint pain during the 
veteran's remaining period of service.  Moreover, at the time 
of the veteran's September 1971 service separation 
examination, normal findings were reported for the upper and 
lower extremities and for the spine and other musculoskelatal 
system.  The record is also absent of treatment for joint 
pain in the years immediately following service. 

While the veteran has expressed his belief that he currently 
has joint pain which is related to service either as a result 
of duties performed in service or through exposure to AO, he, 
as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Furthermore, joint pain is 
not a recognized presumptive residual of exposure to AO.  In 
addition, there has been no competent medical evidence 
submitted relating any current joint pain to the veteran's 
period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any joint pain is not related to the 
veteran's period of service, including as a result of 
exposure to AO.  Therefore, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


Enlarged Liver

The veteran contends that he currently has an enlarged liver 
as a result of his period of service in Vietnam, including as 
a possible residual of exposure to AO in service.  

A review of the veteran's service medical records reveals 
that there were no complaints or findings of liver problems 
in service.  At the time of the veteran's October 1971 
service separation examination, there were no complaints or 
findings of liver problems and normal findings were reported 
for the abdomen and viscera.  In the "notes" section of the 
report, it was indicated that there had been no change in the 
veteran's condition since his last physical and that his 
condition was good.  

There were also no reported complaints or findings of liver 
problems in the years immediately following service. 

At the time of his February 2006 hearing, the veteran 
testified that an ultrasound revealed an enlarged liver.  He 
noted that he was told this by his primary care physician.  
The veteran also indicated that his enlarged liver could be 
related to hepatitis and that he could have gotten hepatitis 
from drinking river water while in Vietnam. 

Service connection is not warranted for an enlarged liver.  
The veteran was not found to have liver problems in service.  
There were no findings of liver problems and normal findings 
were reported for the abdomen and viscera at the time of the 
veteran's October 1971 service separation examination.  The 
record is also absent of treatment for liver problems in the 
years immediately following service. 

While the veteran has expressed his belief that he currently 
has an enlarged liver as a result of either drinking river 
water in service or as a residual of exposure to AO while in 
Vietnam, as noted above, he, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu.  
Furthermore, an enlarged liver is not a recognized 
presumptive residual of exposure to AO.  In addition, there 
has been no competent medical evidence submitted relating any 
currently enlarged liver to the veteran's period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any liver enlargement is not related 
to the veteran's period of service, including as a result of 
exposure to AO.  Therefore, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

Service connection for joint pain is denied.  

Service connection for an enlarged liver is denied.  




REMAND

With regard to the claim of service connection for leg sores, 
the Board notes that the veteran was treated for leg sores in 
service, with a diagnosis of dermatomycosis being rendered.  
Treatment records obtained from the Los Angeles VAMC 
demonstrate that the veteran was treated for lesions on his 
thighs in October 2002 and January 2003, with it being noted 
that the veteran had reported having problems since his 
service in Vietnam.  At the time of his February 2006 
hearing, the veteran again noted that he had had problems 
with leg sores since his service in Vietnam.  Based upon the 
findings of leg sores in service, the current findings of 
skin problems on the legs, and the testimony of the veteran 
of continuous skin problems on his legs since his service in 
Vietnam, the Board is of the opinion that the veteran should 
be afforded a VA skin examination to determine the nature and 
etiology of any skin disorder and whether it is related to 
service. 

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are possibly 
involved in the present appeal, this case must be remanded as 
to these issues for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current skin 
disorder, including leg sores or 
residuals thereof.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current skin disorder, 
including leg sores or residuals thereof, 
if found, are related to the veteran's 
period of service?  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  Complete detailed rationale is 
requested for each opinion that is 
rendered.

3.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


